DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of November 24, 2021.  Applicant’s arguments have been considered.

Priority:  11/20/2017
Status of Claims:  Claims 1 – 18 are pending.  Claims 1, 5, 9, 13 and 15 have been AMENDED.
Status of Office Action:  FINAL

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a method of issuing a security by recording receipt of proceeds, proceeds placed in a first account, acquiring a quality liquid asset portfolio according to a specified set of investment criteria, transferring the liquid asset portfolio to a segregated central securities depository of a money center bank account at a central bank, and issuing a redeemable security to an investor.  The limitations of issuing a security by recording receipt of proceeds, placing, acquiring, specifying, transferring, and issuing a redeemable security to an investor, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the Certain Methods of Organizing Human Activity grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements of one or more computers to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification page 11, line 26 through page 14, line 9 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 8 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 8 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with issuing a security by recording receipt of proceeds, placing, acquiring, specifying, transferring, and issuing a redeemable security to an investor is not an inventive concept.
Independent method Claim 9 and independent system Claim 13 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 9 and 13 are substantially similar to method Claim 1. 
Claims 10 – 12 and 14 – 18, dependent from Claims 9 and 13, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 10 – 12 and 14 – 18 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with issuing a security by recording receipt of proceeds, placing, acquiring, specifying, transferring, and issuing a redeemable security to an investor is not an inventive concept.
Therefore, Claims 1 – 18 are rejected under 35 U.S.C. 101.  Claims 1 – 18 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 10, 13, 14 and 16 – 18 are rejected under U.S.C. 103 as being unpatentable over Hendrix, U.S. 2011/0307370 in view of Finck et al., 2011/0087578 in view of Spirgel et al., U.S. 2013/0030978.

As per Claim 1 (Currently Amended),
Hendrix teaches a computer-implemented method comprising:
recording, by one or more computers, receipt of proceeds obtained from a first party and
placed in a first reference series account in a legal trust for the first party … [  ] …  (Hendrix ¶¶ [0031] – [0034], [0038], [0048], [0049], [0086] – [0088] and Fig 1 read on a computer and recording of proceeds placed in a qualifying trust on behalf of a first party.)
acquiring from the proceeds a high quality liquid asset portfolio according to a specified set of investment criteria for deposit in the first reference series account; (Hendrix ¶¶ [0031] – [0036], [0038], [0043], [0048], [0049] and Figs 1,3 read on a high quality asset portfolio subject to investment criteria for deposit into a qualifying account.)
transferring the high quality liquid asset portfolio … [  ] … (Hendrix ¶¶ [0031] –
 [0034] and Fig 1 read on transfer of qualifying assets.); and
	issuing the high-quality, redeemable security to an investor, with the high quality,
redeemable security being backed by the acquired high quality liquid asset portfolio. (Hendrix ¶¶ [0027], [0031] – [0036], [0038], [0042], [0043], [0048], [0049], [0082] and Figs 1,3 read on issuance and management of redeemable securities from a high quality asset portfolio to investors.)
Hendrix does not teach:
to a segregated central securities depository of a money center bank account at a sovereign central bank, which transfer is entered on books and records of a money center bank corresponding to the money center bank account, as backing a high-quality, redeemable security … [  ] …
Finck, however, teaches:
to a segregated central securities depository (Finck ¶¶ [0050], [0052] and Fig 1 read on a central securities depository (e.g., see Fig 1, item 160)) of a money center bank account at a sovereign central bank (Finck ¶¶ [0050] – [0052], [0058] and Figs 1,2 read on a central securities depository (“CSD”) at a sovereign central bank, and communications with a money center bank as a custodial bank (e.g., see Fig 1, item 170), and a custodian assuming custody of the account.  The Examiner notes that specification page 3 identifies CSD as an example of a sovereign central bank system.), which transfer is entered on books and records of a money center bank corresponding to the money center bank account, as backing a high-quality, redeemable security … [ ] … (Finck ¶¶ [0050] – [0052], [0058], [0061] and Figs 1,2,3 read on securitized interactions and transfers to a custodial bank/custodian with records maintained by the custodian relative to the CSD.)
It would have been obvious to one of ordinary skill in the art to include in the capital market and qualifying trust operations of Hendrix, the central securities depository, trading platform, government backed securities, debt instruments and market identification aspects of Finck, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to financial operations, securities trading and business relations, with the motivation being to enhance trading and transparency of financial products (see Finck ¶¶ [0021] – [0023].)
Hendrix in view of Finck does not teach:
with the legal trust being managed by a custodian;
	to segregate the high quality liquid asset portfolio from other securities of the custodian;
Spirgel, however, teaches:
with the legal trust being managed by a custodian; (Spirgel ¶¶ [0033], [0035], [0042], [0051], [0054], [0076] and Figs 1,2 read on a trust account, and holding securitized obligations of a custodian at a CSD.)
	to segregate the high quality liquid asset portfolio from other securities of the custodian;  (id. Spirgel, directly above.  The Examiner notes that custodian trust holdings in separate CSD accounts identifies separation of securities held by the custodian.)
It would have been obvious to one of ordinary skill in the art to include in the capital market and qualifying trust operations of Hendrix in view of Finck, the legal trust and separate CSD accounts aspects of Spirgel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to financial operations, securities trading and business relations, with the motivation being to enhance trading and transparency of securitized financial products (see Spirgel ¶¶ [0005] – [0008].)

As per Claim 2, (Previously Presented)
Hendrix in view of Finck in view of Spirgel teaches the method of claim 1 wherein the high quality liquid asset portfolio are instruments issued or guaranteed by a sovereign or sovereign governmental agency. (Finck ¶¶ [0050] – [0053] and Fig 1 read on communications in a trading platform for securities, inclusive of U.S. government backed securities.)

As per Claim 3, (Previously Presented)
Hendrix in view of Finck in view of Spirgel teaches the method of claim 1 wherein the high quality liquid asset portfolio are instruments issued or guaranteed by a US Government or the US Governmental agency. (see Finck ¶¶ [0050] – [0053] and Fig 1 referenced above in Claim 2.)

 As per Claim 4, (Original)
Hendrix in view of Finck in view of Spirgel teaches the method of claim 1 wherein the redeemable securities have plural types and redemption features include a feature for settling in 0 or 2 days depending on the redeemable securities type acquired. (Hendrix ¶¶ [0004], [0025] – [0027], [0031] – [0036], [0038], [0043], [0048], [0049] and Figs 1,3 read on qualifying collateral as readily realizable assets inclusive of bank letters of credit and cash.)

As per Claim 6, (Original)
Hendrix in view of Finck in view of Spirgel teaches the method of claim 1 wherein the redeemable securities are listed on a securities exchange or securities market having a unique market identification number. (Finck ¶¶ [0050] – [0054] and Fig 1 read on communications in a trading platform for securities, inclusive of unique market identification numbers.)

As per Claim 7, (Original)
Hendrix in view of Finck in view of Spirgel teaches the method of claim 1 wherein the high quality liquid asset portfolio are debt instruments of a sovereign government. (Finck ¶¶ [0021], [0050] – [0054] and Fig 1 read on communications in a trading platform for securities, inclusive of debt instruments.)

As per Claim 8, (Original)
Hendrix in view of Finck in view of Spirgel teaches the method of claim 1 further comprising:
	recording, by the one or more computers, receipt of proceeds obtained from
additional parties and placed corresponding additional reference series accounts in the legal trust for the additional parties; (Hendrix ¶¶ [0031] – [0034], [0038], [0048], [0049], [0086] – [0088] and Fig 1 read on a computer and recording of proceeds placed in a qualifying trust, inclusive of communications among a plurality of parties.)
acquiring additional high quality liquid asset portfolios according to specified sets of investment criteria for deposit in the additional reference series accounts; and (see Hendrix ¶¶ [0031] – [0036], [0038], [0043], [0048], [0049] and Figs 1,3 referenced above in Claim 1.)
issuing additional high-quality, redeemable securities backed by the acquired high
quality liquid asset portfolios deposited in the additional reference series accounts. (see Hendrix ¶¶ [0027], [0031] – [0036], [0038], [0042], [0043], [0048], [0049], [0082] and Figs 1,3 referenced above in Claim 1.)

As per Claim 9, (Currently Amended)
The Examiner notes that Claim 9 reads as follows:
A computer-implemented method comprising:
	recording, by one or more computers, receipt of proceeds obtained from a first party and placed in a first reference series account in a legal trust for the first party;
	acquiring from the proceeds by a first entity a high quality liquid asset portfolio according to a specified set of investment criteria for deposit in the first reference series account;
	issuing high-quality, redeemable securities backed by the acquired high quality liquid asset portfolio to the first entity;
	receiving by a second, related entity, the high-quality, redeemable securities with the second, related entity seeking collateral for re-insurance; and
	using by the second, related entity, the high-quality, redeemable securities for the collateral for re-insurance.
Claim 9 is directed to the method implied by the method of Claims 1 and 8, along with additional limitations identified below, as taught by Hendrix.
using… redeemable securities for the collateral for re-insurance. (Hendrix ¶¶ [0033] – [0035] and Fig 1 read on issuance and deposit of collateral in a qualifying reinsurance trust.)
Therefore, Claim 9 is directed to the method implied by the method of Claims 1 and 8, along with the additional limitations as taught by Hendrix, and is rejected on the same rationale as Claims 1 and 8 and the subject limitations as taught by Hendrix.

As per Claim 10, (Original)
Hendrix in view of Finck in view of Spirgel teaches the method of claim 9 wherein the first entity is a large insurance holding company subject to sovereign insurance regulations regarding capital reserves. (Hendrix ¶¶ [0027], [0031] – [0036], [0038], [0042], [0043], [0048], [0049], [0074], [0075], [0080] – [0082] and Figs 1,3 read on an entity as a company subject to insurance regulation and statutory reserves.) 

As per Claim 13, (Currently Amended)
Claim 13 is directed to the system which is implied by the method of Claim 1, and is therefore rejected on the same rational as Claim 1.

As per Claim 14, (Currently Amended)
Claim 14 is directed to the system which is implied by the method of Claim 2, and is therefore rejected on the same rational as Claim 2.

As per Claim 16, (Original)
Claim 16 is directed to the system which is implied by the method of Claim 6, and is therefore rejected on the same rational as Claim 6.

As per Claim 17, (Original)
Claim 17 is directed to the system which is implied by the method of Claim 7, and is therefore rejected on the same rational as Claim 7.

As per Claim 18, (Original)
Claim 18 is directed to the system which is implied by the method of Claim 8, and is therefore rejected on the same rational as Claim 8.

Claims 5 and 15 are rejected under U.S.C. 103 as being unpatentable over Hendrix, U.S. 2011/0307370 in view of Finck et al., U.S. 2011/0087578 in view of Spirgel et al., U.S. 2013/0030978 as applied to Claims 1 and 13 above, and further in view of Government of Canada, Office of the Superintendent of Financial Institutions, Guidance for Reinsurance Security Agreements, modified December 23, 2015 (hereinafter, “Canada OSFI 2015 Guidance”.)

As per Claim 5, (Currently Amended)
Hendrix in view of Finck in view of Spirgel teaches the method of claim 1 wherein for securities that are redeemable in Canada, the redeemable securities can be used additionally (Hendrix ¶¶ [0004], [0025] – [0027], [0031] – [0036], [0038], [0043], [0048], [0049] and Figs 1,3 read on a securities and collateral exchanged as an investment asset, along with applicability to insurance markets.) … [ ] … 
Hendrix in view of Finck in view of Spirgel does not teach:
	for Canadian Reinsurance Security Arrangements.
Canada OSFI 2015 Guidance, however, teaches:
for Canadian Reinsurance Security Arrangements. (Canada OSFI 2015 Guidance text and Appendix A read on information required for use in Canadian Reinsurance Security Agreements.)
It would have been obvious to one of ordinary skill in the art to include in the capital market and qualifying trust operations of Hendrix et al., the Reinsurance Security Agreements (RSA) aspects of the Canada OSFI 2015 Guidance, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to financial operations, insurance and business relations, with the motivation being to identify minimum standards for operations under Canadian RSAs. (see Canada OSFI 2015 Guidance, page 1, paragraph 1.)

As per Claim 15, (Currently Amended)
Claim 15 is directed to the system which is implied by the method of Claim 5, and is therefore rejected on the same rational as Claim 5.

Claims 11 and 12 are rejected under U.S.C. 103 as being unpatentable over Hendrix, U.S. 2011/0307370 in view of Finck et al., U.S. 2011/0089578 in view of Spirgel et al., U.S. 2013/0030978 as applied to claim 9 above, and further in view of Landry, U.S. 2009/0276371.

As per Claim 11, (Original)
Hendrix in view of Finck in view of Spirgel teaches the method of claim 9 wherein the second entity is … [ ] ….
Hendrix in view of Finck in view of Spirgel does not teach: 
a captive insurance company of the large insurance holding company, which captive insurance company is not subject to the same level of capital reserves regulation, as the large insurance holding company, but which has a re-insurance relationship to the large insurance holding company.
Landry, however, teaches:
a captive insurance company of the large insurance holding company, which captive insurance company is not subject to the same level of capital reserves regulation, as the large insurance holding company, but which has a re-insurance relationship to the large insurance holding company. (Landry ¶¶ [0014], [0028] – [0030], [0054], [0055], [0057], [0066] and Fig 1A read on a captive insurance company of a smaller size than a commercial insurance company, a reinsurance relationship with an insurer subject to applicable regulations, fronting and risk transfer operations subject to rules and laws, along with capital requirements and funding requirements of each entity.)  
It would have been obvious to one of ordinary skill in the art to include in the capital market and qualifying trust operations of Hendrix et al., the captive insurance company aspects of the Landry, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to financial operations, insurance and business relations, with the motivation being to enhance management of business relations subject to regulations and regulation changes. (see Landry ¶¶ [0003], [0008], [0009], [0030], [0066].)

As per Claim 12, (Original)
Hendrix in view of Finck in view of Spirgel in view of Landry teaches the method of claim 9 wherein the level of capital reserves of the second entity is none or reduced capital reserves compared to the first entity. (see Landry ¶¶ [0014], [0028] – [0030], [0054], [0055], [0057], [0066] and Fig 1A referenced above in Claim 11.)

Response to Arguments
Applicant’s arguments filed November 24, 2021, have been fully considered but found not persuasive.
The Amendments to the claims have been entered.
Applicant has amended independent Claims1, 9 and 13 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments and contention that the claims are not directed to an abstract idea, however, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, acquiring a liquid asset portfolio according to a set of investment criteria and issuing a redeemable security to an investor remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s reference to a non-conventional feature, and apparent reference to Berkheimer is unpersuasive, because the 35 U.S.C. 101 rejection is not founded upon the grounds of being well-understood, routine and conventional.  Additionally, the instant claims provide generically computer-implemented operations to a business field, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Claims 1, 9 and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 9 and 13, along with claims dependent from Claims 1, 9 and 13, remain directed to an abstract idea (i.e., certain methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 1 – 18. 
Regarding U.S.C. 103 rejections, and independent Claims 1, 9 and 13, Applicant has argued that Hendrix and Finck do not disclose a legal trust being maintained by a custodian, and segregating the high quality liquid asset portfolio from other securities of the custodian.  Applicant has amended independent Claims 1 and 13 to include limitations regarding a legal trust being maintained by a custodian, and segregating the high quality liquid asset portfolio from other securities of the custodian.  In consideration of Applicant’s focus arguments, the Spirgel reference has been added to Hendrix and Finck, as Spirgel identifies a trust account, and holding securitized obligations of a custodian at a CSD.  Additionally, Hendrix identifies a computer and recording of proceeds placed in a qualifying trust on behalf of a first party, a high quality asset portfolio subject to investment criteria for deposit into a qualifying account, qualifying collateral notes issued to a qualifying trust inclusive of U.S. banking operations, issuance and management of redeemable securities from a high quality asset portfolio to investors, along with issuance and deposit of collateral in a qualifying reinsurance trust; and Finck identifies a central securities depository (“CSD”) at a sovereign central bank, communications with a money center bank as a custodial bank, securitized interactions and transfers to a custodial bank/custodian with records maintained by the custodian relative to the CSD.
The Examiner considers that independent Claims 1, 9 and 13 have been addressed by the teachings of Hendrix, Finck and Spirgel as previously recited, and a U.S.C. 103 rejection has presently been made. 
Applicant has additionally commented that dependent claims are believed to be allowable for the same reasons (as independent Claims 1, 9 and 13.)  
The Examiner considers that dependent Claims 2 – 8, 10 – 12 and 14 – 18 have been addressed by the teachings of Hendrix, Finck, Spirgel, Canada OSFI 2015 Guidance and Landry as previously recited, and a U.S.C. 103 rejection has presently been made.

Conclusion
Art cited but not relied upon pertinent to application disclosure includes Cappel et al., U.S. 2008/0133295 generally identifying financial actions subject to regulatory certifications; and Teixeira et al., U.S. 2019/0066215 identifying an exchange traded product in the form of a note, custody accounts opened through a financial institution, and operations through a central securities depository.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        May 10, 2022